DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.
Claims 10 and 16 are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium as defined in the specification in paragraphs 0053-0054 can be a signal or carrier wave or paper; therefore, fail(s) to fall within a statutory category of invention.  Claims 11-15 and 17-20 are dependent on claims 10 and 16.
A claim directed to a computer readable medium having stored thereon a computer program, where the computer readable medium as defined in the specification can be a signal or carrier wave or paper, covers a signal or carrier wave or paper which are non-statutory as noted, infra.
A claim directed to a computer program itself or signal or carrier wave is non-statutory because it is not:
A process occurring as a result of executing the program, or

A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
A claim directed to a paper having thereon a computer program is non-statutory, because it covers printed matter which is non-statutory.  It is not until the program is converted into an electronic form to be read and executed by the processor that it becomes functional descriptive material.  There is no functional relationship between the paper and the computer program (see In re Gulack, 217 USPQ 401, In re Lowry ,32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994)).  The program as disclosed is merely printed on the paper, hence the program is merely non-functional descriptive material, therefor, the claimed paper with a computer program printed on it is non-statutory.  See Ex parte S, 25 JPOS 904, Ex parte Glenn, 155 USPQ 42 , In re Lockert, 65 F.2d 159, 17 USPQ 515.
See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0278306 A1 to Rico.
As to claim 1, Rico discloses a method for modifying XR applications, the method comprising:

determining movement capabilities of a user, wherein the movement capabilities of the user comprises capability input of the user from a plurality of sources, and wherein the movement capabilities of the user have an intensity value (Fig. 1 and 9, paragraph 0057-0061 and 0106, where in step (906) the movement of the VR user is detected by HMD (102), interface object/controller (104) and camera (108));
generating a movement capabilities profile, wherein the movement capabilities profile is specific to the user (Fig. 4, paragraphs 0085-0088, where a cadence profile, or movement capabilities profile, is determined by the figure shown);
determining differences between the operational requirements of the XR application and the movement capabilities profile of the user (Fig. 9, paragraph 0107, where in steps (908, 910) a cadence profile is determined based on the movement of the user);
modifying the operational requirements of the XR application based on the determined differences (Fig. 9, paragraph 0107, where the VR environment is adjusted in step (912)); and
monitoring the user’s participation in the XR application with modified operational requirements (Fig. 9, paragraphs 0107-0108, where in steps (914, 916) the user’s movements are monitored).
claim 2, Rico discloses the method, wherein determining the required movements for the operational requirements of the XR application further comprises:
determining the intensity value of the required movements (Fig. 4 and 8, paragraphs 0086-0088 and 0103-0105, where the intensity value of the cadence profile (405) is determined based on the table (800)); and
determining an associated body part for the required movement (Fig. 4 and 8, paragraphs 0086-0088 and 0103-0105, where the associated body part is the head).
As to claim 3, Rico discloses the method, wherein determining the movement capabilities of the user further comprises:
utilizing capability input from a plurality of sources to determine the movement capabilities of a body part of the user (Fig. 1, paragraphs 0057-0061, where the movement of the VR user is detected by HMD (102), interface object/controller (104) and camera (108));
determining the movement capabilities of the user using the movement capabilities of the associated body part of the user (Fig. 4, paragraphs 0086-0088, where the movement of the cadence profile (405) is determined in step (406)); and
determining the intensity value of the movement capabilities of the user (Fig. 4 and 8, paragraphs 0086-0088 and 0103-0105, where the intensity value of the cadence profile (405) is determined based on the table (800)).
As to claim 4, Rico discloses the method, wherein generating the movement capabilities profile further comprises:

adjusting the required movements of the operational requirements of the XR application that involve restricted movements to be less than the restricted movement (Fig. 9, paragraph 0107, where the VR environment is adjusted in step (912) based on the user’s cadence profile).
As to claim 5, Rico discloses the method, wherein the determined restricted movement is assigned an intensity value corresponding to the range of motion of a body part, and wherein adjusting the required movements of the operational requirements of the XR application that involve restricted movements to be less than the intensity value of the restricted movement (Fig. 4 and 8, paragraphs 0085-0088 and 0103-0105, where the restricted movement of the cadence profile (405) is assigned an intensity value based on the table (800) and the VR application is adjusted accordingly is step (812)).
As to claim 6, Rico discloses the method, wherein generating the movement capabilities profile further comprises:
determining recommended movements (Fig. 4, paragraphs 0086-0088, where the user is instructed, or recommended, to perform movements in step (404)); and
adjusting the required movements of the operational requirements of the XR application that involve recommended movements to be greater than the recommended movement (Fig. 4 and 8, paragraphs 0086-0088 and 0103-0105, where a cadence profile adjustment is made in step (812) based on the recommended movements).
claim 7, Rico discloses the method, wherein the determined recommended movement is assigned an intensity value corresponding to the range of motion of a body part, and wherein adjusting the required movements of the operational requirements of the XR application that involve recommended movements to be greater than the intensity value of the recommended movement (Fig. 4 and 8, paragraphs 0086-0088 and 0103-0105, where the assigned intensity value of the recommended movement is determined in steps (406, 408, 410) and the VR environment is adjusted in step (812) accordingly).
As to claim 8, Rico discloses the method, wherein monitoring the user’s participation in the XR application with modified operational requirements further comprises:
determining whether the user stays within or goes beyond the user’s generated movement capabilities profile (Fig. 8, paragraph 0104, where in step (820) is it determined if the user stays within a profile, such as a walking profile (405a), or goes beyond a profile, such as a fast walk profile (405b));
updating the movement capabilities of the user based on whether the user stays within or goes beyond the user’s generated movement capabilities profile; and
modifying the operational requirements of the XR application based on the updated movement capabilities of the user (Fig. 8, paragraphs 0104-0105, where the updated profile is used to modify the VR environment in step (812)).
As to claim 10, Rico discloses limitations similar to claim 1.  In addition, Rico discloses a computer system for modifying XR applications, comprising:

As to claims 11 and 17, Rico discloses limitations similar to claim 2.
As to claims 12 and 18, Rico discloses limitations similar to claim 3.
As to claims 13 and 19, Rico discloses limitations similar to claim 4.
As to claims 14 and 20, Rico discloses limitations similar to claim 6.
As to claim 15, Rico discloses limitations similar to claim 8.
As to claim 16, Rico discloses limitations similar to claims 1 and 10.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “determining a user’s comfort staying within or going beyond the user’s generated movement capabilities profile, wherein a user’s comfort is determined using verbal, facial, and audible cues recorded during a user’s participation in the XR application with modified operational requirements”, in combination with the other limitations set forth in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627